EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2007 Page 1 of 3 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries: Ann Arbor Commerce Bank Michigan Arrowhead Community Bank Arizona Bank of Auburn Hills (51% owned) Michigan Bank of Belleville (51% owned) Illinois Bank of Bellevue (51% owned) Washington Bank of Escondido California Bank of Las Vegas Nevada Bank of Michigan (51% owned) Michigan Bank of San Francisco (51% owned) California Bank of Tucson Arizona Black Mountain Community Bank Nevada Brighton Commerce Bank Michigan Camelback Community Bank Arizona Capitol National Bank United States (national bank) Desert Community Bank Nevada Detroit Commerce Bank Michigan Elkhart Community Bank Indiana First Carolina State Bank North Carolina Goshen Community Bank Indiana Grand Haven Bank Michigan Kent Commerce Bank Michigan Macomb Community Bank Michigan Mesa Bank Arizona Muskegon Commerce Bank Michigan Napa Community Bank (87% owned) California Oakland Commerce Bank Michigan Paragon Bank & Trust Michigan Capitol Wealth Insurance Agency, Inc. (100% owned) Michigan BAIA Acquisition Company, LLC (100% owned) Michigan Peoples State Bank Georgia Point Loma Community Bank (51% owned) California Portage Commerce Bank Michigan Red Rock Community Bank Nevada Southern Arizona Community Bank Arizona Sunrise Bank of Albuquerque New Mexico Sunrise Bank of Arizona Arizona Sunrise Bank of San Diego California Valley First Community Bank Arizona Yuma Community Bank Arizona Capitol Trust I Delaware Capitol Trust II Delaware Capitol Statutory Trust III Connecticut Capitol Trust IV Delaware Capitol Trust VI Delaware EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2007 Page 2 of 3 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries—continued: Capitol Trust VII Delaware Capitol Statutory Trust VIII Connecticut Capitol Trust IX Delaware Capitol Trust X Delaware Capitol Trust XI Delaware Capitol Bancorp Colorado Ltd. (100% owned) Michigan Fort Collins Commerce Bank (51% owned) Colorado Capitol Bancorp Colorado Ltd. II (100% owned) Michigan Larimer Bank of Commerce (51% owned) Colorado Loveland Bank of Commerce (51% owned) Colorado Capitol Development Bancorp Limited III (6% owned) Michigan Bank of Santa Barbara (51% owned by CDBL-III) California Community Bank of Rowan (51% owned by CDBL-III) North Carolina Summit Bank of Kansas City (55% owned by CDBL-III) Missouri Capitol Development Bancorp Limited IV (7% owned) Michigan Capitol Wealth, Inc. (100% owned by CDBL-IV) Michigan Clemson Holding, LLC (100% owned by Capitol Wealth, Inc.) Michigan Asian Bank of Arizona (51% owned by CDBL-IV) Arizona Bank of Valdosta (56% owned by CDBL-IV) Georgia Evansville Commerce Bank (51% owned by CDBL-IV) Indiana Sunrise Bank of Atlanta (51% owned by CDBL-IV) Georgia Capitol Development Bancorp Limited V (6% owned) Michigan 1st Commerce Bank (51% owned by CDBL-V) Nevada Bank of Everett (51% owned by CDBL-V) Washington Bank of Feather River (51% owned by CDBL-V) California Bank of Maumee (51% owned by CDBL-V) United States (federal savings bank) Ohio Commerce Bank (51% owned by CDBL-V) United States (federal savings bank) Capitol Development Bancorp Limited VI (6% owned) Michigan Bank of Tacoma (51% owned by CDBL-VI) Washington Sunrise Community Bank (51% owned by CDBL-VI) California Issaquah Community Bank (51% owned by CDBL-VI) Washington USNY Bank (51% owned by CDBL-VI) New York High Desert Bank (55% owned by CDBL-VI) United States (federal savings bank) Bank of Fort Bend (51% owned by CDBL-VI) United States (federal savings bank) Bank of Las Colinas (51% owned by CDBL-VI) United States (federal savings bank) Capitol Development Bancorp Limited VII (7% owned) Michigan Community Bank of Lincoln (51% owned by CDBL-VII) United States (federal savings bank) Capitol Bean Counter, LLC Michigan EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2007 Page 3 of 3 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries—continued: Capitol Capital, LLC Michigan Capitol Bancorp Leasing, Inc. Michigan Unconsolidated Subsidiary: Amera Mortgage Corporation, Inc. (less than 50% owned by equity method investee) Michigan Inactive Subsidiaries: MOI, Inc. (wholly-owned subsidiary of Oakland Commerce Bank) Michigan Financial Center Corporation Michigan
